The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1 – 29 are currently pending.

Priority
This application, 16/765,532, filed 05/20/2020 is a 371 (national stage entry) of PCT/US2018/062063, International Filing Date: 11/20/2018.  PCT/US2018/062063  claims priority from provisional application 62/589,161, filed 11/21/2017.


Claim rejections – 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims This is a Written Description Rejection.
Claim 1 is directed to a crystalline ansolvate of the hydrochloride salt of a compound having the structure:

    PNG
    media_image1.png
    165
    268
    media_image1.png
    Greyscale

wherein the crystalline ansolvate has at least one peak at diffraction angle 2[Symbol font/0x71] (o) of 9.7 o ±0.5, 11.4 o±0.5, 15.0 o±0.5, 17.3 o±0.5, 18.8 o±0.5, and/or 19.3 o±0.5 as measured by X-ray diffractometry or calculated from X-ray diffractometry.  As such, the claim is interpreted as encompassing any crystalline ansolvate polymorphic form of a hydrochloride salt of the compound of Claim 1 having at least one of the peaks at the recited diffraction angle 2[Symbol font/0x71].  Applicant has failed to describe the claimed genus of crystalline polymorphic forms of said hydrochloride salts having the recited peaks that would indicate they were in possession of the full scope of this genus.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, the claims are drawn to any crystalline ansolvate polymorphic form of the hydrochloride salt of the compound having the structure of Claim 1 characterized by a XRPD pattern having at least one peak at diffraction angle 2[Symbol font/0x71]. 
(1) Level of skill and knowledge in the art:
The level of skill and knowledge in the art for preparing and characterizing polymorphs characterized by having specific XRPD peaks is high, typically that of a Ph.D.  However this factor is outweighed by the unpredictability in the art.  As noted by Morissette et al. in Advanced Drug Delivery Reviews 56 (2004) 275 – 300, on page 296, right column 2nd paragraph, “unlike salts, which for the most part can be prophetically claimed based on an understanding of the chemical structure of the compound and its polymorphs have defied prediction.  Therefore in order to obtain patent protection on these forms, some of which may have significantly different properties and relevance as development candidates, it is essential to prepare them, identify conditions for making them and evaluate their properties as valuable new pharmaceutical materials”.  
Accordingly, it is unclear, in light of the unpredictability in the polymorph art, as taught by Morissette, which crystalline ansolvate polymorphic forms of the hydrochloride salt of the compound having the structure of Claim 1, would, absent their preparation and characterization, provide at least one peak at diffraction angle 2[Symbol font/0x71] (o) of 9.7 o ±0.5, 11.4 o±0.5, 15.0 o±0.5, 17.3 o±0.5, 18.8 o±0.5, and/or 19.3 o±0.5 as measured by X-ray diffractometry or calculated from X-ray diffractometry.
(2) Partial structure:
The specification discloses an XRPD diffractogram of a single crystalline ansolvate polymorphic form of the hydrochloride salt of the compound having the structure of Claim 1.  This polymorph appears to be the crystalline ansolvate disclosed as Form 4, and characterized by an XRPD pattern with peaks corresponding to the diffraction angle values recited in instant Claim 1 (see Table 1 on pages 1 – 2 of the present specification).  The specification does not disclose any alternative ansolvate of the hydrochloride salt of the compound having the structure of Claim 1 having each of the peaks recited in Claim 1.  Accordingly, it is not clear which, if any, alternative crystalline ansolvate polymorphic forms of the hydrochloride salt of the compound having the structure of Claim 1 would exhibit one or more of the XRPD peaks recited in Claim 1.  
 (3) Method of making the claimed invention:
Except for the disclosed method for preparing the crystalline ansolvate characterized as “Form 4”, there is no disclosure of any method for preparing any alternative crystalline ansolvate polymorphic forms of the hydrochloride salt of the compound having the structure of Claim 1.  Further, the present specification requires diisopropylether as the antisolvent.  There is no evidence in the specification, or of record, that any alternative antisolvent compound would predictably produce the crystalline ansolvate polymorphic form of Claim 1; i.e. a polymorph having at least one peak at diffraction angle 2[Symbol font/0x71] (o) of 9.7 o ±0.5, 11.4 o±0.5, 15.0 o±0.5, 17.3 o±0.5, 18.8 o±0.5, and/or 19.3 o±0.5 as measured by X-ray diffractometry or calculated from X-ray diffractometry.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that Claim 1 is broad and generic, with respect to the any conceivable crystalline ansolvate polymorphic form of the hydrochloride salt of the compound having the structure of Claim 1, encompassed by the claims.  Further, in view of the unpredictability in the art, as discussed by Morissette, the possible structural variations, as defined by the specific XRPD patterns (i.e. peaks) produced by each of the conceivable polymorphic forms of a crystalline ansolvate of said hydrochloride salt are limitless.  Accordingly, the claims lack written description because there is no disclosure of a correlation between the XRPD pattern produced by the crystalline ansolvate characterized as Form 4, and those produced by any putative alternative crystalline ansolvate polymorphic form.  

The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Applicant may overcome this ground of rejection by incorporating language into Claim 1 specifying that the recited XRPD peaks are those exhibited by the ansolvate of the hydrochloride salt of the compound of Claim 1 characterized as Form 4 (FIG. 11) in the present specification.

Claim rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 – 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a Scope of Enablement Rejection.
This scope of enablement rejection is based upon the following limitations recited in Claim 27 and  29: “A method of treating cancer” and “wherein the cancer is metastatic cancer”; wherein said limitations are construed as relating to treating all forms of cancer and all forms of metastatic cancer.
Claims 27 – 29 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for modulating the activity of the Liver X Receptor Beta (LXRβ) with the crystalline ansolvate of Claim 1 does not reasonably provide enablement for actually treating any specific form of cancer comprising administering the crystalline ansolvate of Claim 1. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
(1) The nature of the invention and (2) the breadth of the claims:
Independent Claim 27 is drawn to treating cancer (construed as all forms of cancer) comprising the step of administering a composition comprising the crystalline ansolvate prepared by the process of Claim 18.  Claim 27 further limits the method to treating all forms of metastatic cancer and Claim 28 further limits the scope of Claim 27 to at least 18 specific forms of cancer.  
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity relating to the treatment cancer disease conditions is generally considered to be an unpredictable factor.  

The prior art recognizes that there never has been a compound capable of treating cancers generally. "In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way" (In re Application of Hozumi et al., 226 USPQ 353). There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers. Even compounds which display promising in vitro results have been unsuccessful when assayed in vivo because of the complexity of the disease mechanisms by which different cancers operate.
Further, as illustrative of the state of the art, Sausville et al., (Cancer Research, 2006, vol. 66, pages 3351-3354) cited for evidentiary purposes, teaches that traditionally explored tumor model systems are insufficient to predict how actual human beings will respond to treatment in the clinic (page 3351, left column).  Even when drugs with evidence of anticancer activity in preclinical in vivo models are given their maximum tolerated dose in humans, they frequently fail to produce useful activity in id.).  Also, with regard to unpredictability, Johnson et al. (British J. of Cancer, 2001, 84(10):1424-1431), also cited for evidentiary purposes, teach that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Further, the mode of action of anticancer agents is often unknown or very unpredictable and administration of such agents is often accompanied by undesirable side effects.
These articles plainly demonstrate that the art of treating cancer (the elected disease condition), particularly in humans, is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers.
With respect to the predictability of treating cancer with an LXRβ agonist, Ju reviews the use Liver X receptors as potential targets for cancer therapeutics (Oncology Letters 14, 7676 – 7680 (2017)).  Ju review studies indicating that LXRs may be potential targets for cancer therapeutics (Abstract).  Ju concludes that 1) LXR ligands have been developed to treat various diseases, including diabetes, Alzheimer's disease, atherosclerosis and cancer, but that in spite of progress, a number of fundamental questions remain with respect to cancer therapeutics [Emphasis added], 2) A number of natural and synthetic LXR ligands have been identified with T0901317 and GW3965 being the most widely used agonists for mechanistic and functional studies of LXR activity, and 3) The development of novel agonists, particularly for cancer treatment, may accelerate basic and clinical applications.  
et al. disclose in Journal of Ovarian Research 3(13) (2010) that the synthetic LXR agonist T0901317 exerts an anti-proliferative effect of in ovarian carcinoma cells via an LXR-independent mechanism (Abstract). And that the primary receptor involved in induction of cell death and cell cycle arrest is not LXR (Discussion, page 6).  Rough concludes that T0901317 has been demonstrated to have agonistic effects on receptors other than LXR, and that it is likely that FXR activation by T0901317 may lead to induction of apoptosis and cell cycle arrest in ovarian cancer cells [Emphasis added].
Accordingly, because even in examples where in vitro antiproliferative activity is observed with a well-known LXR agonist compound, the mechanism of action is likely to be independent of LXR.  This cast doubt on whether alternative LXR agonist compounds (such as the crystalline ansolvate compound of Claim 1), which has a unique receptor modulating profile, would predictability exhibit anti antiproliferative (anti-cancer or cancer metastasis) activity.  
 (5) The relative skill of those in the art: 
The level of skill in the art is high, with the skilled artisan typically possessing an advanced degree such as a Ph.D. or MD. However, due to the aforementioned unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compound exhibits the desired pharmacological activity; more specifically because there are no recognized therapeutic agents known to treat all forms of cancer.  

Accordingly, based on the unpredictability established in the art, and the lack of evidence of any known method of treating all forms of cancer, it would not have been expected that administration of a composition comprising the crystalline ansolvate compound produced by the method of Claim 18 would effectively treat all forms of cancer, as required by the claims under examination.
 (6) The amount of direction or guidance presented and (7) the presence or absence of working examples:  
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the crystalline ansolvate of the hydrochloride salt of the compound of Claim 1 possesses the alleged activity. The only direction or guidance provided in the specification is a statement that the disclosed crystalline ansolvate is an LXRβ agonist, that modulators of LXR are useful in treating a variety of diseases, including cancers (Specification, page 1), and a generic description of what outcomes are observed when cancer is treated (Specification, pages 25 – 26).  There are no disclosed working examples demonstrating that the LXRβ agonist compound of Claim 1 is effective in treating any cancer when administered in an effective amount. 
See MPEP 2164.02 ("The issue of “correlation” is related to the issue of the presence or absence of working examples. “Correlation” as used herein refers to the 
There is no evidence in the specification that the crystalline ansolvate of the hydrochloride salt of the compound of Claim 1 will predictably treat any specific form of cancer, much less all cancers.   
Thus, the specification provides guidance that the compound of Claim 1 is an LXRβ agonist and that LXR modulators are alleged to be useful in the treatment of a variety of diseases including cancers.  The specification does not provide guidance for treating any specific form of cancer.  
 (8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the unpredictability of treating a cancer disease condition and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.     


Conclusion
Claims 1 – 29 are rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.